724 N.W.2d 508 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Mark Edward ROBINSON, a Minnesota Attorney, Registration No. 298359.
No. A06-2029.
Supreme Court of Minnesota.
December 4, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Mark Edward Robinson has been publicly disciplined by the Wisconsin Supreme Court for multiple acts of misconduct in the handling of various real estate transactions, and the Director requests that this court impose identical discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR).
The parties have entered into a stipulation in which respondent admits the misconduct found by the Wisconsin Supreme Court, which conduct also violated Rules 1.7(a), 1.7(b), 4.2, 5.3(c)(1), 8.4(a), and 8.4(c), Minnesota Rules of Professional Conduct. In addition, respondent admits that he failed to inform the Director of the Wisconsin disciplinary proceeding or the suspension of his Wisconsin license, as required by Rule 12(d), RLPR. The parties jointly recommend that the appropriate discipline is a six-month suspension. The parties further recommend that the reinstatement hearing provided for in Rule 18, RLPR, not be waived, and that reinstatement be further conditioned on successful completion of the professional responsibility examination under Rule 18(e), RLPR, and satisfaction of the continuing legal education requirements of Rule 18(e), RLPR.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Mark Edward Robinson is suspended from the practice of law for a period of not less than six months, effective as of the date of filing of this order, subject to the conditions set forth above. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice